NEALON, District Judge
(dissent-
ing).
Ordinarily, counsel fees are not recoverable as damages or taxable as costs. Fleischmann v. Maier Brewing Company, 386 U.S. 714, 87 S.Ct. 1404 (1967). If counsel fees are to be allowed in this statutory proceeding, then, as the majority opinion states, such reimbursement “ * * * is proper only if the power to bestow such relief is invested in the courts under Section 102.” Congress specifically authorized payment of counsel fees in enforcement actions under Section 201(c) 1 and Section 501(b) 2, but did not adopt the same language in a Title I proceeding enforceable under Section 102. As a matter of fact, the enforcement language in Section 102 is similar to that applicable in enforcement proceedings under Sections 210 3 and 304(a).4 It is interesting to note that, *357as in Sections 210 and 304(a) proceedings, the only party authorized to seek relief in the original version of Section 102, the McClellan amendment, was the Secretary of Labor. This was changed, as the majority opinion notes, to avoid “the bureaucratic chaos that might result if the Secretary of Labor were required to initiate all complaints on behalf of aggrieved union members.” Obviously, the Secretary would not be entitled to reimbursement for counsel fees under Sections 210, 304(a) or the original language of 102. Thus, it would appear that counsel fees were never considered by Congress as coming within the remedy of “ * * * such relief * * * as may be appropriate.” Although a broad, liberal reading of Section 102 might support the conclusion reached by the majority here, I find no Congressional authorization for such a reading and, indeed, all Congressional comment contained in the legislative history is to the contrary.5 I would affirm the judgment of the District Court.

. Title II, § 201(c) provides:
“(c) Every labor organization required to submit a report under this subchapter shall make available the information required to be contained in such report to all of its members, and every such labor organization and its officers shall be under a duty enforceable at the suit of any member of such organization in any State court of competent jurisdiction or in the district court of the United States for the district in which such labor organization maintains its principal office, to permit such member for just cause to examine any books, records and accounts necessary to verify such report. The court in such action may, in its discretion, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of the action.”


. Title Y, § 501(b) :
“(b) When any officer, agent, shop steward, or representative of any labor organization is alleged to have violated the duties declared in subsection (a) of this section and the labor organization or its governing board or officers refuse or fail to sue or recover damages or secure an accounting or other appropriate relief within a reasonable time after being requested to do so by any member of the labor organization, such member may sue such officer, agent, shop steward, or representative in any district court of the United States or in any State court of competent jurisdiction to recover damages or secure an accounting or other appropriate relief for the benefit of the labor organization. No such proceeding shall be brought except upon leave of the court obtained upon verified application and for the good cause shown, which application may be made ex parte. The trial judge may allot a reasonable part of the recovery in any action under this subsection to pay the fees of counsel prosecuting the suit at the instance of the member of the labor organization and to compensate such member for any expenses necessarily paid or incurred by him in connection with the litigation.”


. Title II, § 210 provides, in pertinent part:
“Whenever it shall appear that any person has violated or is about to violate any provisions of this subchapter, the Secretary may bring a civil action for such relief (including injunctions) as may be appropriate.”


. Title III, § 304(a) provides, in pertinent part:
“ (a) Upon the written complaint of any member or subordinate body of a labor organization alleging that such organization has violated the provisions of this sub-chapter (except section 461 of this title) the Secretary shall investigate the complaint and if the Secretary finds probable cause to believe that such violation has occurred and has not been remedied he shall, without disclosing the identity of the complainant, bring a civil action in *357any district court of the United States having jurisdiction of the labor organization for such relief (including injunctions) as may be appropriate.”


. Senator Goldwater’s views as contained in Legislative History, Yol. IX, p. 1281, and the dissenting House Report, U. S. Code Cong. & Adm.News, Legislative History, Yol. 2, 86th Cong., 1st Sess., p. 2492 (1959).